Citation Nr: 0501180	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to February 1978.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1999 
decision of the New York City Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for PTSD and for peripheral neuropathy due to herbicide 
exposure.  In his substantive appeal, the veteran withdrew 
his appeal as to the issue of service connection for 
peripheral neuropathy.  He was scheduled for an October 2002 
personal hearing before a Veterans Law Judge at the New York 
City RO and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing.  The case was 
previously before the Board in November 2002, when the Board 
arranged for additional development.  The development was 
completed, and the case was again before the Board in 
September 2003, when it was remanded to the RO for due 
process considerations.  The case is now before the Board for 
further appellate review.  


FINDINGS OF FACT

A chronic acquired psychiatric disorder was not diagnosed in 
service; and there is no competent evidence that the veteran 
has PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in March 2004 correspondence from the RO, and in 
a supplemental statement of the case (SSOC) in June 2004.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the January 1999 decision, in a July 1999 statement of the 
case (SOC), and in the June 2004 SSOC) of everything 
required, and has had ample opportunity to respond/supplement 
the record.  The claim was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed.  He was advised by the 
March 2004 correspondence and the June 2004 SSOC that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SSOC advised him of what 
the evidence must show to establish entitlement to the 
benefit sought, and what information or evidence VA needed 
from him.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, this was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
development in a November 2002 request, and again in a remand 
dated in September 2003.  The development has been completed, 
and the additional evidence obtained has been considered by 
the RO.  In the November 2002 request for development, the 
Board asked the veteran to provide information regarding 
pertinent medical records, and information regarding his 
alleged stressors.  He did not respond to the Board's request 
for information, and the correspondence containing the 
Board's request was not returned to the Board undelivered.  
The Board then issued the September 2003 remand, which 
directed that the veteran should receive VCAA notification, 
and that the RO should review any additional evidence 
furnished by the veteran.  The record indicates that the RO 
completed the directives of the September 2003 remand, and 
that the veteran failed to respond to the RO's request for 
information (in the form of correspondence informing him of 
what was needed from him in support of his claim).  There is 
no indication that any correspondence from the RO to the 
veteran was returned as undeliverable.  Moreover, prior to 
the above-described attempts at development, the veteran 
expressly reported in an April 1998 written statement that 
"I will not be submitting any private medical records . . . 
."  Thus, the Board finds that a remand for further 
development of the evidence is not indicated, as it would 
constitute an exercise in futility.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran 
must also be prepared to meet his obligations by submitting 
to the Secretary all medical evidence supporting a claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).  In a case such as 
this, where additional development is required, a veteran may 
not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
Wood, 1 Vet. App. at 193.  Obviously, further attempts to 
develop pertinent evidence in this case are not indicated if 
a veteran does not respond to requests for his required 
cooperation.  

In further regard to the duty to assist, VA has obtained all 
records of which there was notice.  The Board has also 
considered whether a VA examination or advisory opinion is 
necessary.  A medical opinion or an examination is necessary 
(summarized):    If the record is insufficient to decide the 
claim, but contains evidence of a current diagnosis of the 
disability; establishes an event, injury or disease in 
service (or establishes a disease listed in 38 C.F.R. §§ 
3.309 or 3.313, manifested during an applicable presumptive 
period); and indicates the current diagnosed disability may 
be related to the disease, injury, event in service.  See 
38 C.F.R. § 3.159.  Here, there is no competent evidence 
whatsoever that the veteran carries a current diagnosis of 
any psychiatric disorder, to include PTSD.  Consequently, an 
examination for a medical opinion is not indicated.  A de 
novo review of the evidence has been performed (see June 2004 
SSOC).  Evidentiary development is complete to the extent 
possible under the circumstances; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  

Finally, the Board notes that in a VA Form 646 received by 
the Board in November 2004, the veteran (apparently through 
his representative) expressed a desire for a videoconference 
hearing before a Veterans Law Judge.  In his hearing request, 
the veteran noted that he mistakenly gave "contradictory 
answers" in two substantive appeals he filed; one received 
by the RO in November 1999 wherein he requested a hearing 
before a Veterans Law Judge, and the other received by the RO 
in January 2000, wherein he reported that he did not wish to 
appear for such a hearing.  Regardless, the RO scheduled the 
veteran for an October 2002 personal hearing before a 
Veterans Law Judge at the New York City RO and he was given 
notice of the date and time for the hearing.  He was further 
informed  to notify the RO immediately if he wished to 
withdraw his hearing request.  He did not notify the RO that 
he wished to withdraw his hearing request, and he failed 
(without explanation or request for postponement) to appear 
for the hearing.  

Under 38 C.F.R. § 20.702(d):

If an appellant . . . fails to appear for 
a scheduled hearing and a request for 
postponement has not been received and 
granted, the case will be processed as 
though the request for a hearing had been 
withdrawn.  No further request for a 
hearing will be granted in the same 
appeal unless such failure to appear was 
with good cause and the cause of the 
failure to appear arose under such 
circumstances that a timely request for 
postponement could not have been 
submitted prior to the scheduled hearing 
date.  A motion for a new hearing date 
following a failure to appear must be in 
writing; must be submitted not more than 
15 days following the original hearing 
date; and must set forth the reason, or 
reasons, for the failure to appear at the 
originally scheduled hearing and the 
reason, or reasons, why a timely request 
for postponement could not have been 
submitted.  

Here, the veteran neglected to file a timely written motion 
for a new hearing date (following the October 2002 hearing to 
which he failed to report), and he neglected to provide, 
within the time period permitted, any reason for his failure 
to appear, or why a timely request for postponement could not 
have been submitted.  Accordingly, under 38 C.F.R. 
§ 20.702(d), which provides that "no further request for a 
hearing will be granted in the same appeal . . . ," another 
scheduling of a hearing in this appeal is not warranted.  

Background

Service personnel records reflect that the veteran served in 
Vietnam from January 1969 to January 1970, and from October 
1970 to October 1971.  The records indicate that his military 
occupational specialty was "auto repairman" and "vehicle 
mechanic."  The personnel records also indicate that 
assignment considerations for the veteran specifically 
included no firing of military weapons (except for 
qualification), no driving of military vehicles, and no 
assignments requiring critical binocular vision (due to 
defective vision and nystagmus that is documented in service 
medical records).  

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors he experienced in service, 
including:  1) witnessing fellow servicemen that were killed 
or wounded during service in Vietnam; 2) generally being in 
fear of his own life in Vietnam; 3) sustaining head and eye 
injuries in Vietnam, after which he was ordered to seek 
counseling because he became "so stressed I was willing to 
shoot [my]self in [the] foot so I could come home;" and 4) 
while stationed in Germany, the veteran had conflicts with a 
platoon sergeant who ordered him to seek counseling, and 
during counseling the veteran was told he had "suicidal 
tendencies."  

Service medical records include a March 1968 report of 
medical history on the veteran's induction, wherein he 
responded "yes" when asked whether he ever suffered from 
nervous trouble of any sort.  He denied depression or 
excessive worry.  The March 1968 report of medical 
examination on his induction is negative for clinical 
findings of a psychiatric disorder.  A November 1968 clinical 
record, along with numerous other service medical records, 
indicates that congenital nystagmus was diagnosed.  The 
November 1968 record also reveals that he experienced 
increased anxiety because he was "razzed by troops." He was 
treated with "reassurance and support."  

An August 1975 clinical report indicates that the veteran was 
referred for psychological consultation due to pressures 
within his unit.  He told the examiner that he had been 
reported by superior officers for "not performing duties 
that he had been ordered to do."  He complained that his 
memory was "lacking" and his situation was causing problems 
at work and at home.  Examination revealed that he expressed 
feelings of persecution, and he displayed some suicidal 
ideation.  The diagnosis was situational depression, and the 
veteran was returned to duty.  

In a January 1978 report of medical history on separation 
from service, the veteran responded "yes" when asked 
whether he ever suffered from depression, excessive worry, or 
nervous trouble of any sort.  He also responded affirmatively 
when asked if he had ever attempted suicide.  In the report 
of history, the examiner indicated, in pertinent part, that 
the veteran attempted suicide in 1971 while serving in 
Vietnam, and he had a history of "nervousness" for which 
medication had been prescribed prior to service.  The January 
1978 report of medical examination on his separation from 
service is negative for clinical findings of a psychiatric 
disorder, and the remainder of the service medical records 
are negative for a psychiatric disorder.  

Postservice medical evidence is limited to a May 1978 report 
of VA examination showing that the veteran complained of a 
right shoulder condition, a "backbone" disorder, scar 
tissue on his right leg as a residual of an injury in 
service, diminished left eye visual acuity due to an injury 
in service, and "other minor claims."  The report of 
examination is negative for any complaint or diagnosis of a 
psychiatric disorder.  The claims folder is devoid of other 
postservice medical evidence.  In an April 1998 written 
statement, the veteran reported that "I will not be 
submitting any private medical records . . . ."  
Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Service medical records reflect a single diagnosis of 
situational depression during the veteran's active duty.  
They do not show presence of a chronic acquired psychiatric 
disorder.  As is noted above, to establish service connection 
for a claimed disability, as a threshold requirement there 
must be evidence that such disability exists.  Here, the 
primary impediment to a favorable decision on this issue is 
the absence of a current diagnosis of PTSD.  

The only postservice medical evidence of record is the May 
1978 report of VA examination, which provides no indication 
whatsoever that the veteran has, or had, a psychiatric 
disability, to include PTSD.  In fact, the veteran does not 
allege that a psychiatric disability, including PTSD, has 
been treated or diagnosed postservice.  In sum, the record in 
this case is devoid of any competent (medical) evidence 
demonstrating that the veteran currently has the PTSD which 
he seeks to have service-connected.  Without a current 
diagnosis of a psychiatric disorder for which service 
connection may be granted, service connection for PTSD is not 
warranted.  

The veteran's claim to the effect that he has PTSD which is 
related to service, cannot by itself establish that this is 
so.  He is a layperson and, as such, is not competent in 
matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The doctrine of resolving reasonable doubt in 
the veteran's favor does not apply in this case as the 
preponderance of the evidence is against his claim.







ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


